Ludeling, C. J.
This suit is against the maker and the indorser of a promissory note. There was judgment against the maker for the-amount claimed and a judgment of nonsuit as to the indorser.
The only question for decision is whether or not the indorser was-duly notified of the non-payment of the note? The certificate of the notary states that notice of the protest of the note was given to the indorser by a letter, etc., “served in the following manner: Mr. J. C. Coleman, at New Orleans, which letter my deputy, Mr. G-eorge G-runault, has this day served at the residence of said Coleman, corner of Felicity and Annunciation streets, in the hands of his wife.”
It is contended that because the certificate states that the residence of Coleman is at the corner of Felicity and Annunciation streets, the residence of Coleman is elsewhere, therefore due notice was not given. The certificate states that the notice was served at the residence of the indorser by leaving it with his wife; and it appears from the-defendant’s testimony that he received the notice. The evidence satisfies us that the notary served the notice of protest at the residence of Coleman, by leaving it with his wife, and that he made a mistake in stating the locality of the residence; a mistake which might easily be made by one not very familiar with the streets in that locality.
It is therefore ordered that the judgment of nonsuit be set aside, *80and that there be judgment in favor of the plaintiff against J. C. Coleman, for the sum of nine hundred dollars, with five per cent, per annum interest from the twenty-third of September, 1869, five dollars and thirty cents costs of protest and notice, and costs of both courts.
Rehearing refused.